UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
JAMES ST. LOUIS, on behalf of himself
and all Individuals similarly situated,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 18-CV-6182 (FB) (PK)

SELENE FINANCE, LP,

                       Defendant.
------------------------------------------------x

Appearances:
 For the Plaintiff:                                 For the Defendant:
 IGOR MEYSTELMAN                                    STEPHEN J. BUMGARNER
 IM Law Group, P.C.                                 Maynard Cooper & Gale, P.C.
 445 Central Avenue, Suite 108                      1901 Sixth Avenue North, Suite 2400
 Cedarhurst, NY 11516                               Birmingham, AL 35203

BLOCK, Senior District Judge:

       Plaintiff James St. Louis (“Plaintiff”) asserts four putative class claims against

mortgage-servicer Selene Finance, LP (“Selene”) for violations of federal and New

York law relating to “loss mitigation applications” that Plaintiff submitted to Selene

in 2017. Selene now moves to dismiss all claims under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). For the following reasons, the motion is granted

with respect to Count One and Count Four, and denied in all other respects.




                                                1
                                          I.

      On a motion to dismiss, the Court accepts all factual allegations in the

Complaint as true and draws all reasonable inferences in favor of Plaintiff as the

non-moving party. See Leonard F. v. Israel Disc. Bank of New York, 199 F.3d 99,

107 (2d Cir. 1999). The Court limits its consideration “to facts stated on the face of

the complaint, in documents appended to the complaint or incorporated in the

complaint by reference, and to matters of which judicial notice may be taken.” Id.

      In late-2008, Plaintiff obtained a loan from Lend America and collaterally

secured by a mortgage on Plaintiff’s property (“Property”) in Far Rockaway, New

York (“Mortgage Loan”). By September 2010, Plaintiff started defaulting on

payments owed under the Mortgage Loan, and by July 2011 Plaintiff was the subject

of a foreclosure action in New York State Supreme Court, County of Queens (Index

No. 17421/11) (“Foreclosure Action”). The state court entered a Judgment of

Foreclosure and Sale in November 2016 (“Foreclosure Judgment”), and later denied

Plaintiff’s motion to stay the foreclosure sale in February 2018.

      Following entry of the Foreclosure Judgment, Plaintiff submitted two “loss

mitigation” applications to Selene requesting an evaluation of possible “options” in

lieu of foreclosure—such as short sale or loan modification. Plaintiff submitted the

first application in February 2017 (“Application #1”), and then “having not heard

from [Selene],” submitted a second application in December of the same year

                                          2
(“Application #2”). Selene scheduled a foreclosure sale of the Property for February

23, 2018.

      Between April 2017 and January 2018, Plaintiff received at least eight

“notices” from Selene regarding his Applications (or regarding “loss mitigation

options” generally), but Plaintiff asserts that Selene did not complete the evaluation

of Application #1 until January 18, 2018, and that “[u]ntil this very day . . . [Selene]

has not” made a determination with respect to Application #2.

      Plaintiff initiated the present federal suit in November 2018, asserting three

claims under the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq.

(codified at 12 C.F.R. § 1024.41) (“RESPA”), and one claim under New York

General Business Law (“GBL”) § 349. Count One states a claim under RESPA

§ 1024.41(g), which prohibits mortgage servicers from proceeding with a

foreclosure sale if a borrower has submitted a “complete loss mitigation application

. . . more than 37 days before a foreclosure sale.” Count Two alleges a violation of

RESPA § 1024.41(d), which requires that servicers “state . . . the specific reason or

reasons for” denying a loss mitigation application. Count Three asserts a claim

under RESPA § 1024.41(c)(1), which requires that servicers evaluate a loss

mitigation application and provide written notice of their “determination” within 30

days of receiving a complete application. Count Four, the lone state-law cause of

action, states a claim under New York GBL § 349, which makes it unlawful for any

                                           3
business to engage in “[d]eceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service” in New York.

      Selene moves to dismiss all Counts under Federal Rule of Civil Procedure

12(b)(1) and the Rooker-Feldman doctrine, or alternatively, under the doctrine of

res judicata and Rule 12(b)(6). The Court addresses each of Selene’s asserted

grounds for dismissal in turn.

                                          II.

      The Rooker-Feldman doctrine strips federal district courts of subject-matter

jurisdiction to decide claims “brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284–85 (2005) (citing

Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) (holding only the Supreme Court

can hear a direct appeal from a state court judgment) and District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 483 (1983) (holding federal courts lack

jurisdiction over claims “inextricably intertwined” with prior state court

determinations)).

      According to Selene, Rooker-Feldman bars Plaintiff’s federal suit because

“Plaintiff’s Complaint seeks the rejection of the [state court] Foreclosure Judgment.”

Plaintiff, for his part, concedes that he “lost” in the Foreclosure Action and that the

                                          4
Foreclosure Judgment issued before Plaintiff brought suit in this Court, but disputes

that his Complaint alleges injuries caused by the Foreclosure Judgment or that he

“seek[s] to undo” the state court’s judgments. In part, both Selene and Plaintiff have

it wrong.

      Plaintiff’s federal suit concerns Selene’s conduct in response to two “loss

mitigation applications.” Counts Two and Three allege that Selene violated RESPA

by (a) failing to state a “specific reason or reasons” for denying Application #1

(Count Two) and (b) failing to provide Plaintiff with written notice of a

determination within 30 days of receiving Application #2 (Count Three). Count

Four asserts that Selene violated GBL § 349 by sending Plaintiff three notices

purporting to state that loss mitigation “options may be possible” when, in reality,

Selene had already denied Plaintiff’s Application #1. In short, none of those Counts

assert an injury caused by the Foreclosure Judgment; Plaintiff’s injuries, if any, arise

out of conduct that occurred over a year after the state court issued that decision.

Nor would the adjudication of those Counts require that this Court review or reject

any of the state court’s factual or legal determinations. Thus, Rooker-Feldman does

not apply to Counts Two, Three, or Four.

      The same cannot be said for Count One. That Count alleges that Selene

violated RESPA by proceeding with a foreclosure sale on the Property even though

Plaintiff had submitted a “complete loss mitigation application.” Because Plaintiff

                                           5
previously raised—and the state court decided—that exact claim, Rooker-Feldman

applies and this Court lacks subject matter jurisdiction over Count One.

                                          II.

      Selene urges that any claim not barred by Rooker-Feldman is barred by the

doctrine of res judicata—i.e. claim preclusion.        Under that doctrine, “a final

judgment on the merits bars a subsequent action between the same parties over the

same cause of action.” Channer v. Dep’t of Homeland Sec., 527 F.3d 275, 279 (2d

Cir. 2008). To hold that a claim is barred by res judicata, a court must first determine

that the suit before it “involves the same claim” or “nucleus of operative fact” as a

prior suit. Id. at 280. To determine, in turn, that two proceedings involve the same

“claim” or “nucleus of operative fact,” the court looks to “[t]hree indicia”:

(1) “whether the underlying facts are related in time, space, origin, or motivation;”

(2) “whether the underlying facts form a convenient trial unit;” and (3) “whether

their treatment as a unit conforms to the parties’ expectations.” Id. at 280.

      Selene has not established that the Foreclosure Action and Plaintiff’s federal

suit satisfy those indicia. As to the first indicia, the underlying facts in each

proceeding are unrelated in time, space, origin, or motivation. The underlying facts

in the state Foreclosure Action concerned the terms of the Mortgage Loan and

Plaintiff’s alleged failure to make loan payments starting in 2010. By contrast, the

facts underlying Plaintiff’s federal lawsuit relate to “notices” that Selene purportedly

                                           6
sent between April 2017 and January 2018—well after the state court’s Foreclosure

Judgment. Plaintiff could not have raised Counts Two, Three and Four by the time

of the Foreclosure Judgment because the factual basis for those claims did not exist

in 2016 when the state court rendered its decision.

      Nor do the claims asserted in each proceeding “form a convenient trial unit”

as would meet “the parties’ expectations.” Channer, 527 F.3d at 280. A party

pressing a claim for foreclosure must produce different evidence and establish

different elements than are required for a claim brought under either RESPA or GBL

§ 349. See Channer, 527 F.3d at 281 (“While the remedy for each claim is identical

. . . the contrasting evidence required to prove each claim and the different elements

of each [claim] demonstrate that they do not form a convenient trial unit.”).

Accordingly, because the claims and factual predicates involved in the Foreclosure

Action and Plaintiff’s federal suit are distinct, res judicata does not bar Plaintiff from

pressing Counts Two, Three and Four.

                                           III.

      Lastly, Selene contends that Plaintiff has failed to plead violations of RESPA

and New York GBL “upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

To survive a motion to dismiss, a complaint must allege “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007). The pleading must offer more than “bare assertions,” “conclusory”

                                            7
allegations, and a “formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

A. RESPA Claims (Counts Two & Three)

      Selene argues that Plaintiff’s RESPA claims fail for two reasons: First,

because RESPA regulates only the “process” of evaluating loss mitigation

applications—not the actual “decision” whether to approve or deny such

applications—Selene contends that Plaintiff “lacks [a] foundation” to challenge the

“determination that [Plaintiff] was not eligible for loss mitigation programs.”

Second, because mortgage servicers are exempt from RESPA “if the servicer has

previously complied with the requirements of this section for a complete loss

mitigation application submitted by the borrower,” Selene maintains that Plaintiff’s

claims fail as they “all relate to his second loss mitigation application.” 12 C.F.R. §

1204.41(i) (emphasis added). Selene is wrong on both accounts.

      As to the first argument, the Complaint alleges specific violations of RESPA’s

notice and procedure requirements: Count Two alleges that Selene violated the

statute when it denied Application #1 on the basis of “excessive delinquency” but

without explanation as to “why ‘excessive delinquency’ should have any bearing on

eligibility for a loss mitigation option,” and Count Three alleges that Selene violated

RESPA “by not providing a written a 30-day Notice as to the status of” Application

#2. Neither Count challenges Selene’s “determination” on Plaintiff’s applications,

                                          8
and both state plausible claims that Selene acted (or failed to act) as required by

RESPA.

      As to Selene’s second argument, the Complaint contains sufficient factual

matter to support a reasonable inference that Selene had not “previously complied

with” RESPA “for a complete loss mitigation application” such that Selene would

be exempt from further compliance with the statute. In particular, the Complaint

alleges that Selene’s evaluation of Application #1 continued, at least, until January

18, 2018, when Selene notified Plaintiff that the “request for assistance” submitted

in February 2017 (when Plaintiff submitted Application #1) was denied “due to

excessive delinquency.” Accordingly, the Complaint states sufficient facts on which

to draw a reasonable inference that Selene was required to comply with RESPA at

all relevant times, and therefore liable under the statute.

B. GBL § 349 Claim (Count Four)

      New York GBL § 349 makes it unlawful for any entity doing business in New

York to engage in “[d]eceptive acts or practices in the conduct of any business, trade

or commerce or in the furnishing of any service.” To state a claim under Section

349, “a plaintiff must demonstrate that (1) the defendant’s deceptive acts were

directed at consumers, (2) the acts [were] misleading in a material way, and (3) the

plaintiff has been injured as a result.” Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d

Cir. 2000). A plaintiff fails to state a claim if they make only “conclusory allegations

                                           9
about misrepresentations affecting consumers generally,” Kilgore v. Ocwen Loan

Servicing, LLC, 89 F. Supp. 3d 526, 536 (E.D.N.Y. 2015), or fail to “show that

defendant’s allegedly deceptive act caused [an] injury,” Abraham v. Am. Home

Mortg. Serv., Inc., 947 F. Supp. 2d 222, 234 (E.D.N.Y. 2013).

      Selene contends that Plaintiff has failed to allege both (1) “damage to the

consuming public at large” and (2) an “injury caused by a material

misrepresentation.” We agree and dismiss Count Four.

      The Complaint asserts that Plaintiff received three notices from Selene in

January 2018 that purported to offer loan modification “options,” and that similar

notices were “almost certainly” sent to “numerous [other] homeowners.” Yet the

pleading lacks any assertion regarding what representation in the notices was

“deceptive,” or how (or when) the alleged misrepresentations were made to

consumers generally. Even as to the representations in the notices that Plaintiff

received personally, the Complaint is bereft of detail about what injury Plaintiff

suffered as a result. Merely speculating that misrepresentations were “almost

certainly” broadcast to other homeowners is insufficient to support a plausible

Section 349 claim. Kilgore, 89 F. Supp. 3d at 536.




                                       10
                                 CONCLUSION

      For the reasons stated in this Memorandum, Count One and Count Four are

dismissed. As the court lack’s subject matter jurisdiction over Count One, that claim

is dismissed with prejudice. If Plaintiff wishes to file an amended complaint to

replead Count Four, he may do so within 30 days of this order.

      SO ORDERED.



                                              _/S/ Frederic Block_________
                                              FREDERIC BLOCK
                                              Senior United States District Judge
Brooklyn, New York
February 27, 2019




                                         11
